Citation Nr: 0700338	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  00-22 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by dizzy spells and blackouts.

2.  Entitlement to an increased rating for residuals of a 
healed mandible fracture, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran had active service from September 1963 until 
September 1965, and from October 1965 until August 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

In November 2001, the veteran testified before the 
undersigned Acting Veterans Law Judge via videoconference.  A 
transcript of the hearing is associated with the claims 
folder and has been reviewed. 

This matter was previously before the Board in May 2002, June 
2003 and May 2004 and was remanded for additional 
development.  At the time of the May 2004 remand, the Board 
also found that new and material evidence had been received 
to reopen the veteran's claim of entitlement to service 
connection for a disability manifested by dizzy spells and 
blackouts.

The Board observes that in 2004, the veteran requested 
another personal hearing before the Board, however, in the 
May 2004 Board remand, it was determined that there was no 
reasonable basis to grant that request.  The veteran has not 
since requested another hearing.  

In a May 2006 rating decision, the RO granted service 
connection of a left knee disability, effective from June 16, 
1999.  Because the veteran was awarded a complete grant of 
the benefit sought with respect to that matter, it is not 
currently on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).
In August 2006, the veteran submitted additional evidence, a 
sleep study report, without a waiver of initial RO 
consideration.  On review, however, the evidence is 
essentially duplicative of evidence already in the claims 
folder.  Evidence of record already confirms a diagnosis of 
sleep apnea.  The fact that the veteran has sleep apnea is 
not in dispute.

The Board observes that VA medical evidence of record 
suggests a relationship between the veteran's cephalgia and 
his in-service mandible fracture.  As the issue of 
entitlement to service connection for cephalgia is not 
currently on appeal, the Board refers to the matter to the RO 
for any development deemed appropriate.  

The veteran's claim of entitlement to a TDIU is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that 
the veteran's current disability manifested by dizzy spells 
and/or blackouts, variously diagnosed as organic brain 
syndrome, sleep apnea, and narcolepsy, is related to his 
period of military service.

2.  The veteran's service-connected residuals of a mandibular 
fracture are manifested as inter-incisal range of motion 40 
millimeters (mm).  There is no evidence of limited inter-
incisal motion between 21 and 30 mm.  There is x-ray evidence 
of bone loss, however it is attributed to periodontal 
disease. 

3.  The veteran has not submitted evidence tending to show 
that his service-connected residuals of a mandible fracture 
requires frequent hospitalization, are unusual, or cause 
marked interference with employment.



CONCLUSIONS OF LAW

1.  A disability manifested by dizziness and blackout spells, 
to include organic brain syndrome, sleep apnea, and 
narcolepsy, was not incurred in or aggravated by active 
military service; an organic disease of the nervous system 
may not be presumed to have been incurred therein; and it is 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5107 (West Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2006).

2.  The criteria for a disability evaluation in excess of 10 
percent for residuals of a mandible fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 
4.7, 4.40, 4.45, 4.150, Diagnostic Codes 9905, 9913 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2005), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in March 2003, May 2004, and November 
2004 letters.  Collectively, these letters advised the 
veteran to tell VA about any additional information or 
evidence pertinent to his claim, informed him of the evidence 
required to substantiate the claim, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  Therefore, the Board finds that he was 
provided with the notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains service medical 
records, a hearing transcript, lay statements; post-service 
medical records from the Social Security Administration (SSA) 
and VA Medical Centers in Battle Creek and Detroit, as well 
as private medical evidence.  It appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  
According to a "VCAA Notice Response" form, received in 
April 2006, the veteran indicated that he had no other 
information or evidence to give VA to substantiate his claim.  
The Board is also unaware of any additional evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In a May 2006 supplemental statement of the case, the RO 
advised the veteran as to how disability ratings and 
effective dates are awarded, as required in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  For the above 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183; Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).


Legal Criteria - Service Connection 

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2005); 38 C.F.R. § 3.303 (2006).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if a chronic disease, such 
as organic diseases of the nervous system, became manifest to 
a degree of 10 percent or more within one year from the date 
of the veteran's termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).


Background

During service in April 1966, the veteran sustained a small 
laceration on his left cheek after being hit on the left side 
of the face by a coffee cup thrown by another service member; 
x-rays revealed a triangular fracture of the inferior border 
of the left body of the mandible.  The veteran is currently 
service-connected for residuals of a mandible fracture.

In December 1991, the veteran was deemed disabled for SSA 
purposes due to a closed head injury, with resulting organic 
brain syndrome.  Secondary diagnoses were alcoholism and 
depression.  SSA records refer to the veteran's in-service 
jaw fracture, a history of boxing, as well as a 1991 head 
injury.

According to an October 1992 examination report for SSA 
purposes, Dr. Forsythe diagnosed the veteran with organic 
brain syndrome, "possibly due to boxing, possibly due to 
chronic alcohol abuse, possibly due to head trauma."

A November 1993 VA examiner attributed the veteran's 
complaints of dizziness and blackouts to his ethanol abuse 
and chronic alcoholism.  

According to an August 2000 medical statement, Dr. Douglass, 
who diagnosed the veteran with narcolepsy, likely of 
traumatic/symptomatic type, and obstructive sleep apnea, in 
pertinent part, indicated that the veteran's narcolepsy is 
likely a genetic disorder.

An August 2005 VA examiner opined that it is not likely that 
the organic brain syndrome is secondary to the in-service 
fractured mandible, but rather to his post-service related 
activities, such as boxing, use of ethanol, and the 1991 head 
injury.  The examiner further stated that the veteran's sleep 
apnea and narcolepsy were more than likely developed after 
the veteran was discharged from service.  The examiner stated 
that that there is not enough clinical evidence to support a 
nexus between the veteran's narcolepsy and the in-service jaw 
injury, and even though the veteran contends that he had the 
same symptoms ("falling out after coughing, laughing, or 
straining") during service, the examiner was unable to find 
clear documentation evidencing a direct nexus.  


Analysis

The veteran asserts that he is entitled to service connection 
for a disability manifested by dizzy spells and blackouts.  
VA medical evidence of record confirms that the veteran has a 
disability manifested by dizzy spells and blackouts, 
variously diagnosed as organic brain syndrome, sleep apnea, 
and narcolepsy, thus, satisfying the first element of the 
veteran's service connection claim.  

The veteran does not assert and the evidence does not show 
that presumptive service connection is warranted, as there is 
no medical evidence of an organic disease of the nervous 
system within the veteran's first post-service year.  

The veteran's primary contention is that his disability 
manifested by dizzy spells and blackouts is due to his 
service-connected residuals of a mandible fracture.  On 
review, however, the medical evidence of record fails to 
demonstrate such a nexus.  The opinions of record with regard 
to the etiology of the veteran's organic brain syndrome, 
sleep apnea, and narcolepsy do not relate pertinent 
disabilities to the veteran's period of service or to his 
service-connected residuals of mandible fracture; rather they 
have been related to the veteran's post-service history of 
boxing, a 1991 head injury, ethanol abuse, chronic 
alcoholism, and/or genetics.

The Board acknowledges that Dr. F., in his October 1992 
report, indicated a possible relationship between the 
veteran's organic brain syndrome and "head trauma."  It 
appears that Dr. F. was referring to the post-service injury 
in which a piece of plaster fell on the veteran's head 
because the October 1992 report only refers to that specific 
head injury; there is no mention of the in-service mandible 
fracture.  Medical evidence shows that such injury occurred 
in 1991.  Further, even if Dr. F. intended to state that the 
veteran's organic brain syndrome is possibly due to the in-
service mandible fracture, his statement merely suggests a 
possibility and does not indicate a 50 % or greater 
probability.

Similarly, the medical evidence fails to relate the veteran's 
narcolepsy and sleep apnea to service-connected left mandible 
fracture.  Dr. D. in his August 2000 statement, indicated 
that the veteran's narcolepsy was likely a genetic disorder, 
and the August 2005 VA examiner was unable to relate the 
veteran's narcolepsy and sleep apnea to his in-service 
mandible fracture without resorting to speculation.  Service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2006).  
Significantly, the medical evidence of record does not relate 
the veteran's organic brain syndrome, narcolepsy or sleep 
apnea to his period of military service or to service 
connected residuals of mandible fracture.

The Board acknowledges the veteran's assertion to the effect 
that his current disability manifested by dizzy spells and 
blackouts is related to service.  Although the veteran 
believes that his current back disability is attributable to 
his period of active service, his opinion as to medical 
matters is without probative value because he, as a 
layperson, is not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

While there is evidence of a current disability manifested by 
dizzy spells and blackouts, variously diagnosed, it has not 
been medically related to the veteran's period of military 
service or to his service-connected residuals of mandible 
fracture.  Accordingly, the Board concludes that the 
veteran's organic brain syndrome, sleep apnea, and narcolepsy 
were not incurred in or aggravated by service or a service 
connected disability, and an organic disease of the nervous 
system may not be presumed to have been incurred therein.  
The Board has considered the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, it is inapplicable in the instant appeal.  38 U.S.C.A 
§ 5107(b); see also Gilbert, supra.
Increased Rating Claim 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West Supp. 
2005).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2006).

In this case, the veteran's mandibular fracture residuals 
have been rated as 10 percent disabling under 38 C.F.R. § 
4.150, Diagnostic Codes 9905 and 9913.  The veteran contends 
that his oral condition warrants a higher disability 
evaluation.  
Pursuant to Diagnostic Code 9905, limited motion of the 
inter-incisal ranging from 0 to 10 mm warrants a 40 percent 
evaluation; from 11 to 20 mm warrants a 30 percent 
evaluation; from 21 to 30 mm warrants a 20 percent 
evaluation; and from 31 to 40 mm warrants a 10 percent 
evaluation.  In addition, limited motion of the range of 
lateral excursion from 0 to 4 mm warrants a 10 percent 
evaluation.  The note following the Code reads: Ratings for 
limited inter-incisal movement shall not be combined with 
ratings for limited lateral excursion.  38 C.F.R. § 4.150, 
Diagnostic Code 9905 (2006).

Missing teeth may be compensable for rating purposes under 
Diagnostic Code 9913 ("loss of teeth, due to loss of 
substance of body of maxilla or mandible without loss of 
continuity").  However, the Note immediately following 
states, "these ratings apply only to bone loss through trauma 
or disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling."  38 C.F.R. § 4.150, 
Diagnostic Code 9913 (2006).

Evidence pertinent to the severity of the veteran's oral 
condition includes a July 2003 VA dental examination report 
which reflects that the examiner observed "some oral 
limitation upon opening" the mouth.  Intra-oral opening 
measured 32 mm over the right central incisors.  

On August 2005 VA examination, the veteran's maximum opening 
was 40 mm with 10+ mm in bilateral movement.  

On review, the Board finds that the veteran's bilateral 
mandibular fracture residuals do not warrant a disability 
evaluation in excess of 10 percent, as there is no evidence 
of limited inter-incisal motion between 21- 30 mm.  Based on 
the above-medical findings, the veteran's residuals of a 
mandible fracture are manifested as inter-incisal range of 
motion of 40 mm.  Thus, an evaluation in excess of 10 percent 
is not warranted under Diagnostic Code 9905.

Additionally, the medical findings do not show additional 
disability or functional loss due to pain, fatigue and 
weakness as contemplated in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  See also 38 C.F.R. §§ 4.40, 4.45.  In fact, the 
August 2005 VA examiner specifically noted that the veteran's 
functional impairment is not due to loss of motion, but 
rather to advanced periodontal disease.  Thus, a higher 
evaluation based on functional loss is not warranted.  

A higher evaluation is also not warranted under Diagnostic 
Code 9913, as the veteran's bone loss, evidenced by x-rays, 
is related to the veteran's periodontal disease, and not to 
his service-connected oral condition.   

The Board has also considered rating the veteran's mandible 
fracture residuals under other Diagnostic Codes, however, 
without additional disability involving malunion or nonunion 
of the mandible, no other Diagnostic Code under 38 C.F.R. § 
4.150 is applicable.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the Board 
finds that the evidence of record does not suggest that this 
case presents an exceptional or unusual disability picture 
such that the veteran is unable to secure and follow 
substantially gainful employment due to his service-connected 
residuals of a mandible fracture, or otherwise render a 
schedular rating impractical.  There is also no indication 
that pertinent disability has produced a marked interference 
with employment or that the veteran is frequently 
hospitalized for pertinent disability.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to service connection for a disability manifested 
by dizzy spells and blackouts, to include organic brain 
syndrome, sleep apnea, and narcolepsy, is denied.

Entitlement to a disability evaluation in excess of 10 
percent for residuals of a healed mandible fracture is 
denied.


REMAND

The veteran asserts that he is entitled to a TDIU.  

In support of his contention, he submitted an April 2005 
letter provided by Dr. D. a private family practice 
physician.  According to such letter, Dr. D. stated that the 
veteran suffers from degenerative joint disease in his legs 
and back.  The physician opined that due to such 
disabilities, the veteran is currently disabled and is unable 
to seek any form of gainful employment.  Significantly, the 
Board notes that service connection is currently in effect 
for bilateral knee disabilities, to include arthritis.  

The Board observes that other medical evidence of record 
reflects that the veteran is disabled due to his sleep apnea.  
Thus, the Board finds that clarification regarding the 
employability of the veteran in relation to his service-
connected disabilities is necessary.  See Friscia v. Brown, 7 
Vet. App. 294, 297 (1994).


Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine whether the 
veteran's service-connected disabilities 
preclude him from obtaining and 
maintaining employment.  The examiner's 
report must indicate that a review of the 
claims folder was made.  

The examiner should provide an opinion as 
to whether the service-connected 
bilateral knee disability alone precludes 
the veteran from securing and following 
substantially gainful employment 
consistent with his education and 
occupational experience, irrespective of 
age and any non-service-connected 
disabilities or health issues.  The 
examiner should reconcile any opinions 
with an April 2004 Driver Fitness 
Determination memo, Dr. D.'s June 2004 
and April 2005 letters.  A complete 
rationale for the opinion should be 
provided.  

2.  Upon completion of the above 
requested development, the RO should 
readjudicate the issue of entitlement to 
a TDIU.  All applicable laws and 
regulations should be considered.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified; however, he is advised that he has the right to 
submit additional evidence and argument on the matters that 
have been remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
NADINE W. BENJAMIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


